Curriculum Vitae                                          Christopher Blake Tucker

                                               President, Security Concepts International



Overview & Context


    Security Concepts International, LLC. Security Concepts International is a
    consulting company dedicated to creating safe resolutions to avoid violent
    situations in the work place. Blake started Security Concepts International in
    2002 and continues to instruct police officers, corporate security, and hospitality
    personnel with S.C.I.’s exclusive use of force systems. In addition to conducting
    use of force specialized training he was employed as a St. Louis Metropolitan
    Police Officer for approximately 20 years and held the rank of sergeant. Blake is
    certified with the National Law Enforcement Training Center and holds the
    highest level of instructor certification within the organization. This level is
    reserved for an elite few who have demonstrated superior proficiency in
    instructing defensive tactics and use of force practical applications.

    As the lead defensive tactics instructor, lead firearms instructor, and the use of
    force source matter expert for the St. Louis Metropolitan Police Department,
    Blake designed and supervised the curriculum for all training in his subject matter
    area. A graduate of Missouri POST Instructor Development School and the Force
    Science Institute, he is trains to apply abstract principles to particular cases, and to
    analyze whether or not a given technique or fact-pattern accords with the letter
    and spirit of a written policy.

    Blake also served as the supervisor of police recruit classes and instructional staff,
    responsible for maintenance and inspection of any documentation required to
    prove compliance with Missouri POST, CALEA, and statutory standards. Part of
    his role was to publicly represent the image and uphold the professional values of
    the police department in writing, in personal appearances, and in digital media;
    including the preparation of policies and training manuals for export to other
    agencies.
Practical Law Enforcement History

St. Louis Metropolitan Police Academy Graduate- February 1996

Fourth District Patrol Officer- February 1996 to May 2000
   a) Patrol duties in a high-crime, high-volume-calls-for-service area
   b) Intelligence-based, statistically driven directed patrol

Central Patrol Detective Bureau- May 2000 to July 2002
   a) Investigations in robbery, burglary, domestic violence
   b) Drug and illegal weapon reduction initiatives

Academy, Lead Defensive Tactics Instructor- July 2002 - 2015

Use of Force Expert, St. Louis Police Department- 2008 - 2015

Promotion to Sergeant-Nov. 2009
    a) Combined defensive tactics and firearms training into a newly integrated
       “Physical Skills Unit”, with redesigned lesson plans and curriculum
Certifications:

National Instructor- National Law Enforcement Training Center; 1999 - Current
   • N.L.E.T.C- Lateral Vascular Neck Restraint System Instructor
   • N.L.E.T.C- Arm Control Escort System Instructor
   • N.L.E.T.C- Weapon Retention Instructor
   • N.L.E.T.C- Handcuffing Instructor
   • E.L.E.T.E- Ground Defense Instructor
   • Security Concepts International (SCI)- Close Quarter Combat Instructor
   • S.C.I- Pressure Point / Nerve Receptor- Distraction Systems Instructor
   • S.C.I- Ground Defense / Control Systems Instructor
   • S.C.I- Handcuffing and Searching Instructor
   • S.C.I- Handgun / Long gun Weapon Retention Instructor
   • S.C.I- Edged Weapons Defense Systems Instructor

Force Science Institute
   • Use of Force- Lethal Force Analyst

Less than Lethal Weapon Certifications
   • Armament System Procedures (ASP)- Baton Systems Instructor
   • Monadnock- Baton Instructor
   • Sabre- Pepper Spray-Oleoresin Capsicum Defense Instructor
   • Taser International- Master Instructor

Lethal Weapon Certification
   • NRA Firearms Instructor- Beretta 9mm Pistol Instructor
   • NRA Remington 870 12ga. Shotgun Instructor
   • Firearm Training Simulator (F.A.T.S.) Instructor
   • Team One- Active Shooter Instructor
   • Team One- Simunition Instructor
   • MidSouth- Machine Gun / Tactical Auto-rifle Instructor
Other
   • American Red Cross Adult CPR Instructor
   • Missouri POST Generalist Instructor
   • Missouri POST Specialist in Defensive Tactics
        Notable Clients and Trainees:

        •   St. Louis City Police Department, St. Louis, MO.
        •   St. Louis County Police Department, St. Louis, MO.
        •   St. Louis City Park Rangers, St. Louis, MO.
        •   St. Louis City Sherriff’s Department, St. Louis, MO.
        •   St. Louis City Marshals, St. Louis, MO.
        •   Kansas City Missouri Police Department, Kansas City, MO.
        •   Centerville, Illinois Police Department, Centerville, IL.
        •   U.S. Federal Probation and Parole
        •   Anhueser-Busch Internal Security, St. Louis, MO.
        •   Monsanto Inc. Security, Sauget, IL.
        •   Forest Park Community College, St. Louis, MO.
        •   Harris Stowe Community College, St. Louis, MO.
        •   St. Louis Downtown Partnership, St. Louis, MO.
        •   St. Louis Zoo, St. Louis, MO.
        •   Edward Jones Financial Advisors Group
        •   International Entertainment Consultants
        •   Gateway Science Academy, St. Louis, MO.
        •   Hudson Security Company, St. Louis, MO.
        •   Four Seasons Hotel, St. Louis, MO.
        •   Oprah Winfrey Network, Los Angeles, CA. / Chicago, IL.
        •   World Wide Technologies
        •   Brian Cave Law Firm
        •   Hepler Broom Law Firm
        •   Newton Barth L.L.P.
        •   Millikan Wright, LLC

Learning Partners:
        •   Baghdad Police College Command Staff
        •   Karen Kalish, Books & Badges
        •   St. Louis Police And Fire Training Youth Program
        •   Kansas City Missouri Police Department
        •   Swedish Royal Family Personal Protection


Martial Arts Affiliation:
        •   Holds 3rd Kyu in Aikido with the Japanese Kai-Shine-Kai Foundation.
